DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for operating an unmanned aerial vehicle, the method comprising: locating, by at least one imaging device provided on the unmanned aerial vehicle, a target marker on a surface beneath the unmanned aerial vehicle; defining a landing area based at least in part on at least a portion of the target marker, wherein the landing area comprises a geometric shape defined with respect to the portion of the target marker; causing the unmanned aerial vehicle to descend toward the surface beneath the unmanned aerial vehicle; capturing, by the at least one imaging device, a first image including at least a portion of the surface beneath the unmanned aerial vehicle, wherein the first image is captured while the unmanned aerial vehicle is descending toward the surface beneath the unmanned aerial vehicle; capturing, by the at least one imaging device, a second image including at least a portion of the surface beneath the unmanned aerial vehicle, wherein the second image is captured while the unmanned aerial vehicle is descending toward the surface beneath the unmanned aerial vehicle; determining disparities between pixels corresponding to at least a plurality of points depicted in the first image and pixels corresponding to at least the plurality of points depicted in the second image; generating a reconstruction of at least the landing area based at least in part on the disparities; detecting at least one airborne obstruction above at least a portion of the landing area based at least in part on the reconstruction; and in response to detecting the at least one airborne obstruction, causing the aerial vehicle to stop descending toward the surface beneath the unmanned aerial vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 6, A method comprising: capturing a first image by at least one imaging device provided aboard an aerial vehicle, wherein a field of view of the at least one imaging device includes at least one surface at a first location; capturing a second image by the at least one imaging device; defining a first operating area for performance of an evolution by the aerial vehicle with respect to the at least one surface based at least in part on at least one of the first image or the second image; determining a first plurality of pixel disparities between a first plurality of pixels of the first image and a second plurality of pixels of the second image, wherein at least some of the first plurality of pixels of the first image correspond to points of the first operating area depicted within the first image, and wherein at least some of the second plurality of pixels correspond to the points of the first operating area depicted within the second image; determining whether the first operating area includes at least one obstruction based at least in part on the first plurality of pixel disparities; and in response to determining that the first operating area includes the at least one obstruction, suspending the evolution of the aerial vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, A method comprising: capturing a first image by a first imaging device aboard an unmanned aerial vehicle at a first time; capturing a second image by a second imaging device aboard the unmanned aerial vehicle at approximately the first time; determining a first plurality of pixel disparities between the first image and the second image according to at least one of: an optical flow algorithm; or a stereo matching algorithm; identifying at least a first ground location that does not include at least one ground obstruction based at least in part on at least some of the first plurality of pixel disparities; and causing a descent of the unmanned aerial vehicle toward the first ground location; capturing a third image by the first imaging device at a second time, wherein the second time follows the first time; capturing a fourth image by the second imaging device at approximately the second time; determining a second plurality of pixel disparities between the third image and the fourth image according to at least one of: the optical flow algorithm; or the stereo matching algorithm; identifying at least one airborne obstruction based at least in part on at least some of the second plurality of pixel disparities; and in response to identifying the at least one airborne obstruction, halting the descent of the unmanned aerial vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661